81 Ga. App. 394 (1950)
58 S.E.2d 921
PHINESE
v.
OCEAN ACCIDENT & GUARANTY CORP. et al.
32958.
Court of Appeals of Georgia.
Decided April 7, 1950.
James F. McNamara, for plaintiff.
Neely, Marshall & Greene, Edgar A. Neely Jr., for defendants.
FELTON, J.
Where an employee enters into an agreement with his employer and insurance carrier based on a 15% permanent partial disability which is approved by the State Board of Workmen's Compensation, he is not entitled to an additional award on the ground of a change in condition for the worse unless there is competent evidence authorizing a finding that his condition has changed for the worse since the original agreement *395 and award. In the absence of any other evidence of a change in condition for the worse the mere opinion of a physician to the effect that the employee suffered a 50% disability as a result of the accident for which the award was made will not authorize a finding that there was a change in condition when the physician so testifying had not seen the employee-claimant until the hearing on the changed condition had begun and could not testify as to whether the claimant's condition had changed for the worse since the original award. All of the other evidence showed that there had been no change in condition for the worse and the question before the board resolved itself into the question as to what amount of disability the claimant suffered by reason of the accident, a question which had already been agreed upon by the parties and adjudged by the board. The board's finding that there had been a change in condition for the worse was unauthorized and the court did not err in reversing the award granting additional compensation for change in condition. Hartford Accident & Ind. Co. v. Carroll, 75 Ga. App. 437 (43 S.E. 2d, 722); Moore v. American Mut. Liability Ins. Co., 67 Ga. App. 259 (19 S.E. 2d, 763).
Judgment affirmed. Sutton, C. J., and Worrill, J., concur.